         Case 1:19-cr-00680-PAE Document 16 Filed 09/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                       19-CR-680 (PAE)
                          -v-
                                                                            ORDER
 MICHAEL MASSARO,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       For the reasons stated on the record at today’s conference, held via telephone, the Court

hereby ORDERS that bond is hereby revoked, and that the defendant, Michael Massaro, self-

surrender to the United States Marshal for this district by 12:00 p.m. on Thursday, July 30,

2020. The current terms of release shall remain in place until Mr. Massaro’s surrender. For

security reasons, the Court strongly recommends that the defendant be designated to the MDC

pending his sentencing.


       SO ORDERED.


                                                          
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: July 29, 2020
       New York, New York
